      Case 2:20-cv-02244-SSV-MBN Document 40 Filed 05/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 KAREN S. MCINNIS                         *     CIVIL ACTION NO.: 2:20-CV-02244
                                          *
                                          *
 versus                                   *     SECTION: R
                                          *     JUDGE SARAH S. VANCE
 STATE FARM MUTUAL                        *     MAGISTRATE JUDGE DIV. 5
 AUTOMOBILE INSURANCE                     *     MAGISTRATE JUDGE MICHAEL NORTH
 COMPANY                                  *
                                          *
 * * * * * * * * * * * * *                *     * * * * * * * * * * * * * * *

  VOLUNTARY LIMITED MOTION AND ORDER TO DISMISS WITH PREJUDICE

       NOW INTO COURT, through undersigned counsel, comes plaintiff, Karen S. McInnis,

who respectfully avers that she desires to voluntarily dismiss all claims for lost wages and/or

earning capacity relative to this matter, with prejudice, each party to bear their own costs, and with

plaintiff reserving all rights to proceed with all other claims and causes of action as alleged in the

Complaint.

                                                    Respectfully Submitted,
                                                    /s/ H.S. Bartlett III____
                                                    Eberhard D. Garrison (#22058)
                                                    H.S. Bartlett III (#26795)
                                                    BARTLETT & GARRISON, L.L.C.
                                                    855 Baronne Street
                                                    New Orleans, Louisiana 70113
                                                    Telephone: (504) 354-2104
                                                    Facsimile: (844) 424-3864
                                                    garrison@bartlettgarrison.com
                                                    bartlett @bartlettgarrison.com
                                                    Counsel for Plaintiff
      Case 2:20-cv-02244-SSV-MBN Document 40 Filed 05/07/21 Page 2 of 2




                                                  Karen S. McInnis (#32199)
                                                  MCINNIS LAW FIRM LLC
                                                  2315 Florida St., Bldg. 200, Ste. 201
                                                  Mandeville, Louisiana 70448
                                                  Telephone: (985) 612-7217
                                                  Facsimile: (985) 590-5008




                                CERTIFICATE OF SERVICE
       I DO HEREBY CERTIFY that I have served a copy of the above and foregoing pleading

on all counsel of record by electronic filing, electronic means, hand delivery, or by mailing same

by United States Mail, properly addressed and first-class postage prepaid, on May 7 2021.

                                                    /s/ H.S. Bartlett III
                                                    H.S. Bartlett III
